 In the Matter of JACOB H. KLOTZ AND RUTH KLOTZ, DOINGBUSINESSUNDERTHE NAME AND STYLE OF J. KLOTZ & COMPANYandJOINTBOARD OF SUITCASE, BAG & PORTFOLIO MAKERS' UNION, A. F. OF L.Case No. C-829ORDER VACATING ORDERANDSUBSTITUTING MODIFIED ORDERJanuary16, 1941On July 20,1939, the National Labor Relations Board, hereincalled the Board, issued a Decision and Order in the above-entitledpr6ceeding.1On December 24, 1940, Jacob H. Klotz and Ruth Klotz,doing business under the name and style of J. Klotz & Company,Pawling 'Leather Goods Manufacturing Corporation,Joint Board ofSuitcase,Bag & Portfolio Makers' Union,A. F. of L., and a repre-sentative of the Board,entered into the following stipulation :The National Labor Relations Board (hereinafter called theBoard),on July 20,1939, having issued its Order in the above-entitled matter, and it being the desire of the parties hereto todispose of the matters involved by mutual agreement and theparties hereto having this day entered into a Consent Decreedisposing of the matters arising under the said Order of theBoard,IT IS HEREBY STIPULATED AND AGREED by and between the partieshereto, that :(1)Pawling Leather Goods Manufacturing Corporation (here-inafter called the Corporation)isa Corporation which wasorganized on November 1, 1938, and which exists by virtue ofthe Laws of the State of New York, and is engaged in the manu-facture and sale of school bags, bathing bags, zipper bags, andarticles of a, similar nature.On or about November 1, 1938,Jacob H. Klotz and Ruth Klotz, doing business under the nameand style of J. Klotz & Company (hereinafter called the Com-pany)sold to the Corporation all the equipment contained inthe manufacturing plant formerly operated by the Company at113 N. L.R. B. 746.29 N. L. R. B., No. 3.14 JACOB H. KLOTZ15Pawling, New York,and said Company assigned to said Corpo-ration the lease covering said premises.At the same time, theCompany entered into an agreement with said Corporation pur-suant to the terms of which said Corporation agreed to, and didand does now, manufacture goods and articles for said Companyaccording to specifications and requirements furnished by saidCompany.The Company, in turn, sells the goods and articlessomanufactured by the Corporation.The goods processed bythe Corporation and sold by the Company are purchased and soldin interstate commerce in approximately the same proportions asthe goods manufactured and sold by the Company prior toNovember 1, 1938;'(2)All of the production employees, excluding supervisoryand clerical employees, employed at the plant-of Pawling LeatherGoods Manufacturing Corporation in Pawling, New York, con-stitute a unit appropriate for the purposes of collective bargain-ing, and that such unit insures the employees the full benefit oftheir right to self-organization and to collective bargaining;(3)The Corporation and the parties hereto hereby waive theissuance of amended complaint,holding of further hearing, themaking of Intermediate Report, and the making of furtherfindings of fact and conclusions of law in this matter, and agree :That the Board vacate its Order dated July 20, 1939, in Case No.0-829, and enter a new Order in lieu thereof, without furthernotice, against Jacob H. Klotz and Ruth Klotz, doing businessunder the style and name of J. Klotz&Company, and PawlingLeather Goods Manufacturing Corporation jointly and severally,as necessary parties in this matter in the form as set forth below :ORDERUpon the basis of the foregoing findings of fact and conclu-sions of law, and pursuant to Section 1Q (c) of the NationalLabor Relations Act and this Stipulation, the National LaborRelations Board hereby orders that the respondents,Jacob H.Klotz and Ruth Klotz, doing business under the style and tradename ofJ;Klotz & Company, individually and collectively,and their successor, Pawling Leather Goods ManufacturingCorporation, Pawling, New York, and their respective officers,agents, successors,and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Suitcase, Bag &PortfolioMakers' Union as the exclusive representative oftheir production employees,excluding supervisory and clericalemployees, employed at the plant of Pawling Leather Goods 16DECISIONS OF NATIONAL LABOR RELATIONS BOARDManufacturing Corporation in Pawling, New York, upon saidUnion's demonstrating, in a Consent Election, to be held inaccordance with the provisions of the Stipulation between theparties, that at the time of the holding of such election' it repre--sents a majority of said employees of Pawling Leather GoodsManufacturing Corporation in said appropriate unit;(b)Discouraging membership in Suitcase,,Bag & PortfolioMakers"Union, or in any other labor organization of its em-ployees, by discharging, laying off, refusing to reinstate, dis-criminating in regard to hire and tenure of employment, orany term or condition of employment or in any other mannerinterfering with, restraining, or coercing their employees inthe exercise of their rights Ito self-organization, to form, join,or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in con-certed activities, for the purpose of collective bargaining orother mutual aid and protection, as guaranteed in Section 7 ofthe National Labor Relations Act.2.Take the following affirmative action which the Boardthe National Labor Relations Act.(a)Upon request, bargain collectively with Suitcase, Bag &PortfolioMakers' Union as the exclusive representative oftheir production employees, excluding supervisory and clericalemployees, employed at the plant of Pawling Leather GoodsManufacturing Corporation in Pawling, New York, in respectto wages, hours of work, or other conditions of employment,upon said Union's demonstrating, in a Consent Election, to beheld in accordance with the provisions of the Stipulation be-tween the parties, that at the time of the holding of such elec-tion it represents a majority of said employees of PawlingLeather Goods Manufacturing Corporation in said appropriateunit;(b) -Upon application, offer to all persons in their employon August 17, 1936, who went on strike on August 17, 1936,and who have not since been reinstated to their former or sub-stantially equivalent positions, reinstatement to their former orsubstantially equivalent positions without prejudice to theirseniority and other rights and privileges, in the followingmanner :All persons not in respondents' employ at the commencementof the strike, hired on or after August 17, 1936, the date of thecommencement of the strike, shall, if necessary to provideemployment for the employees referred to in the precedingparagraph and who accept reinstatement, be dismissed. If,after this is clone, there is not, by reason of a reduction in the JACOB H. KLOTZ17force of employees needed, sufficient employment immediatelyavailable for the remaining employees,including those referredto in the preceding paragraph and who accept reinstatement,allavailable positions shall be distributed among such em-ployees, without discrimination against any employee becauseof his or her union affiliation or activity, following a systemof seniority or other procedure to such extent as has hereto-fore been applied in the conduct of the respondent's business.Those employees remaining after such distribution, for whomno employment is immediately available, shall be placed on apreferential list in accordance with the principles set forth inthe preceding sentence,and shall thereafter,in accordancewith such list, be offered employment in their former or sub-stantially equivalent positions,as such employment becomesavailable and before other persons are hired for such work;(c)Post immediately in a conspicuous place in the plantin Pawling, New York, a copy of this order, and a copy of theprovisions of the Stipulation relating to the Consent Election,together with a statement that the respondents intend to complytherewith ;(d)Maintain such notices for a period of at least thirty (30)consecutivedaysfrom the date of posting;(e)Notify the Regional Director for the Second Region inwriting within ten (10)days from the date of this Order whatsteps the respondents have taken to comply herewith.4.The parties hereto consent to the entry by the United StatesCircuit Court of Appeals for the Second Circuit of a Decreeenforcing the above Order to be'entered by the Board, applica-tion foi the decree to be made by the Board, and the partieshereto waive further notice of the application for such decree;5.In complying with paragraph 2 (b) of the above Orderrespondent Pawling Leather Goods Manufacturing Corporationshall, by registered mail, postage prepaid,(copies to Suitcase,Bag & Portfolio Makers' Union)advise Anna Gallagher, EmmaFairell,Mrs. L. J. Taney, Mrs.Grace Bierce, Louis Rady, MaryLaurie, Irving Ulaner, Sam Cohen, J. Dickman, I. Friedman,Stephen Buchinger,Pauline Eastwood,Evelyn Vassak,Jr.,Mad-elineBierce, John Brill, Sadie Martin, Anna McDonald, B.'Ulaner,William Zuckerman,Max Rosenshein,Louis Rosen andA. Harris, who were in J. Klotz & Company's employ on August17)1936 , that Pawling Leather Goods Manufacturing Corporationis offering them reinstatement pursuant to the direction of theBoard,'and, requesting them to report for work on a date seven(7) days-after the said registered letters are mailed or indicate 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDPawling Leather Goods Manufacturing Corporation withinseven (7) days after said registered letters are mailed, theirintention to accept such reinstatement, it being understood thatallof the 'above-named employees, except in the case of illness,or by agreement of the parties, must report for work- not laterthan fourteen (14) days after the postmark date on said regis-tered letters or forfeit all right to reinstatement, it being furtherunderstood that those of the above named employees who desireto accept the offer of reinstatement but who do not report forwork on the required date, to wit : within seven days after saidregistered letters are mailed, shall personally advise PawlingLeather Goods Manufacturing Corporation, in writing, of theirintention to accept reinstatement within the conditions in thisparagraph, setting forth the date when they will report forwork, which must be not later than fourteen days after saidregistered letters are mailed.(6)The Corporation hereby consents to the holding of anelection by an agent or agents of the Board, if requested by Suit-case, Bag &, Portfolio Makers' Union within seven (7) days aftercompliance by the Corporation with the provisions of paragraph2 (b) of the Order above set forth (in order to fix a date certainfor the beginning of the seven (7) day period in which the union,shall have to request an election and the fourteen (14) days inwhich the election must be held, compliance with the provisionsof paragraph 2_(b) of the Order shall, for this purpose only bedeemed' to take place on the date the, employees are to report forwork as set forth in the registered letters in accordance withthe terms of paragraph 5 of this Stipulation, which date will beseven (7) clays after the registered letters are mailed), the Con-sent Election if, so requested to be held within fourteen (14)days after such compliance, to ascertain if a majority of itsemployees in the appropriate unit, as heretofore set forth inparagraph (2) of this Stipulation, desires to be represented forthe purpose of collective bargaining by Suitcase, Bag & PortfolioMakers' Union.The time limitations set forth in this paragraphand in paragraph five hereinabove are of the essence of 'thisStipulation.(a)Those eligible to vote shall be all those persons who ingood faith are carried on the pay roll of the Corporation asregular employees, whether then actually working or not, in theappropriate unit above set forth, on the date of the approval bythe Board of this Stipulation, including those who have acceptedreinstatement as offered by the Corporation in compliance withparagraph 2 (b) of the above Order and with paragraph five ofthis Stipulation, but excluding those employees who in good faith JACOB H. KLOTZ19should have been displaced by the employees being reinstated asherein set forth;(b)The Corporation agrees to furnish two copies of its payroll for the said date to the Regional Director of the, Board forthe Second Region ;(c)The Corporation agrees to cooperate fully with the Re-gional Director in the conduct of said election and specificallyagrees to check the names on such submitted-pay roll in orderto eliminate in advance of such election the names of personsineligible to vote ;(d)The sole question to be,voted on at such election shall bewhether or not the eligible employees in the above set forthappropriate unit desire the Suitcase, Bag & Portfolio Makers'Union to represent them for the purposes of collective bargaining;(e)The Corporation agrees to allow an agent of said RegionalDirector to post notices of said election on the Corporation'spremises at least 24 hours prior to the election and to distributecopies of such notices to each of the employees of the Corpo-ration;(f)The votes shall be counted and tallied by an agent of theRegional Director, but the employers and the Union shall each beallowed to station two authorized observers at the polling placeduring such election for the purpose of challenging ineligiblevoters and to verify such tally;(g)The Corporation and the Suitcase, Bag & Portfolio Mak-ers'Union agree to be guided by and to abide by all rulings ofthe Regional Director on any question raised relating to suchelection and not determined in this agreement;(7)The Company and the Corporation agree to immediatelycomply with the terms of the Board Order as set forth abovewithout waiting either for- the formal entry of the Order by theBoard or the entry of the decree in the Circuit Court;(8)The execution of this Stipulation and performance thereofand of said Consent Decree by the parties hereto shall concludeallmatters arising in this proceeding, but shall not preclude thetaking of any steps necessary to procure the entry of the saidConsent Decree in the United States Cirucit Court of Appealsfor the Second Circuit;(9) It is understood and agreed that the entire agreement iscontained within the terms of this Stipulation and said ConsentDecree and that there is no verbal agreement of any kind whichvaries, alters or adds to this Stipulation and Consent Decree;(10) It is further understood and agreed that this Stipulationand Consent Decree are subject to the approval'of the Board andshall become effective immediately upon the granting of such413002-42-yol. 29-3 20DECISIONS OF NATIONAL LABOR RELATIONS BOARDapproval.If the Board does not approve this Stipulation andConsent Decree, they shall be void and of no effect and shall notbe used as evidence in this or any other case.On January 4, 1941, the Board approved the above stipulationand ordered it-made a part of the record herein.Upon the basis of the above stipulation, the National Labor Rela-tions Board hereby vacates the Order issued herein on July 20, 1939,and orders that the following Modified Order be, and it hereby is,substituted in lieu thereof :ORDERUpon the basis of the foregoing findings of fact and conclusions oflaw, and pursuant to Section 10 (c) of the National Labor RelationsAct and this Stipulation, the National Labor Relations Board herebyorders that the respondents, Jacob H. Klotz and Ruth Klotz, doingbusiness under the style and trade name of J. Klotz & Company, in-dividually and collectively, and their successor, Pawling LeatherGoods Manufacturing Corporation, Pawling, New York, and theirrespective officers, agents, successors, and assigns shall:1.Cease and desist from :(a)Refusing to bargain collectively with Suitcase, Bag & PortfolioMakers' Union as the exclusive representative of their productionemployees, excluding supervisory and clerical employees, employedat the plant of Pawling Leather Goods Manufacturing Corporationin Pawling, New York, upon said Union's demonstrating, in a Con-sent Election, to be held in accordance with the provisions of theStipulation between the parties, that at the time of the holding ofsuch- election it represents a majority of said employees of PawlingLeather Goods Manufacturing Corporation in said appropriate unit;(b)Discouraging membership in Suitcase, Bag & Portfolio Makers'Union, or in any other labor organization of its employees, bydischarging, laying off, refusing to reinstate, discriminating in regardto hire and tenure of employment, or any term or condition ofemployment or in any other manner interfering with, restraining,or coercing their employees in the exercise of their rights to _self-organization, to form, join, or assist labor organizations, to bargaincollectively through representatives of their own choosing, and toengage in concerted activities, for the purpose of collective bargainingor other mutual aid and protection, as guaranteed in Section 7 of theNational Labor Relations Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Upon request, bargain collectively with Suitcase, Bag & Port-folioMakers' Union as the exclusive representative of their produc- JACOB H. KLOTZ21tion employees, excluding supervisory and clerical employees, em-ployed at the plant of Pawling Leather Goods Manufacturing Cor-poration in Pawling, New York, in respect to wages, hours of work,or other conditions of employment, upon said Union's demonstrating,in a Consent Election, to be held in accordance with the provisions ofthe Stipulation between the parties, that at the time of the holding ofsuch election it represents a majority of said employees of PawlingLeather Goods Manufacturing Corporation in said appropriate unit;(b)Upon application, offer to all persons in their employ on Au-gust 17, 1936, who went on strike on August 17, 1936, and who havenot since been reinstated to their former or substantially equivalentpositions, reinstatement to their former or substantially equivalentpositions without prejudice to their seniority and other rights andprivileges, in the following manner :All persons not in respondents' employ at the commencement ofthe strike, hired on or after August 17, 1936, the date of the com-mencement of the strike, shall, if necessary to provide employment,for the employees referred to in the preceding paragraph and who,accept reinstatement, be dismissed. If, after this is done, there isnot, by reason of a reduction in the force of employees needed, suffi-cient employment immediately available for the remaining employees,including those referred to in the preceding paragraph and who ac-cept reinstatement, all available positions shall be distributed amongsuch employees, without discrimination against any employee becauseof his or her union affiliation or activity, following a system of senior-ity or other procedure to such extent as has heretofore been appliedin the conduct of the respondents' businessThose employees remain-ing after such distribution, for whom no employment is immediatelyavailable, shall be placed on a preferential list in accordance withthe principles set forth in the preceding sentence, and shall thereafter,in accordance with such list, be offered employment in their formeror substantially equivalent positions, as such employment becomesavailable and before other persons are hired for such work;(c)Post immediately in a conspicuous place in the plant in Pawl-ing, New York, a copy of this order, and a copy of the provisions ofthe Stipulation relating to the Consent Election, together with a state-ment that the respondents intend to comply therewith;(d)Maintain such notices for a period of at least thirty (30^consecutive days from the date of posting;(e)Notify the-Regional Director for the Second Region in writingwithin ten (10) days from the date of this Order 'what steps therespondents have taken to comply herewith.